Order entered September 9, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01131-CR

                         RAY DON WILSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-75289-U

                                      ORDER

      We REINSTATE this appeal.

      On August 18, 2021, we abated this appeal and ordered the trial court to

appoint new counsel. Since that time, a supplemental clerk’s record, a

supplemental reporter’s record, and an appearance of counsel have been filed.

      We DIRECT the Clerk to list Celia Sams as counsel in the above appeal.

All future notices shall be sent to Ms. Sams at the address on file with the Court.
        On the Court’s own motion, we ORDER appellant’s brief due by October 4,

2021.

        We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to Celia Sams; to

the Dallas County District Attorney; and to Ray Don Wilson, TDCJ #02287884,

Eastham Unit, 2665 Prison Road #1, Lovelady, TX 75851.




                                           /s/   ERIN A. NOWELL
                                                 JUSTICE